Citation Nr: 0102039	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-06 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for intervertebral disc syndrome with left leg radiculopathy.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1993.

The current appeal arose from an October 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO granted entitlement 
to service connection for a herniated lumbar disc with 
assignment of a 10 percent evaluation effective from February 
24, 1998.



In September 2000 the RO denied entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability (TDIU).

In October 2000 the RO granted entitlement to an increased 
evaluation of 20 percent for intervertebral disc syndrome 
with left leg radiculopathy effective from February 24, 1998.

In his January 2001 statement on the veteran's behalf, the 
local representative noted that the veteran was unable to 
work due to his service-connected low back disability.  The 
Board of Veterans' Appeals (Board) has construed the 
representative's statement as a notice of disagreement with 
the RO's October 2000 denial of entitlement to a TDIU, and 
this matter is further addressed in the remand portion below.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 104-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this 
cases is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In this particular case, 
because the VA RO has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); Bernard v. Brown, 4 Vet. 
App. 384 (1993);  VAOPGCPREC 16-96 (published at 57 Fed. Reg. 
49,747 (1992).

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.



In the veteran's case at hand, the Board is not satisfied 
that all facts have been properly developed, and that further 
assistance is required in order to satisfy the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's intervertebral disc syndrome with left leg 
radiculopathy is rated under diagnostic code 5293 of the VA 
Schedule for Rating Disabilities.

In VAOPGCPREC 36-97, the VA General Counsel held that 
diagnostic code 5293 involves loss of range of motion.

The Court has held that diagnostic codes predicated on 
limitation of motion do not preclude consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  
Johnson v. Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Neither the March 1998 nor the June 2000 VA orthopedic 
examinations of the veteran on file adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups".  DeLuca, supra.

As the Board noted earlier, the representative submitted a 
notice of disagreement with the RO's September 2000 denial of 
entitlement to a TDIU.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a Statement of the 
Case, and the RO's failure to issue a Statement of the Case 
is a procedural defect requiring remand.  Godfrey v. Brown, 7 
Vet. App. 398 (1995); Malincon v. West, 12 Vet. App. 238 
(1999).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(2000); the Board is deferring adjudication of the claim of 
entitlement to an initial increased evaluation for the 
service-connected low back disability pending a remand of the 
case to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of his low back 
disability.

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for VA 
orthopedic and neurologic examinations of 
the veteran by an orthopedic surgeon and 
a neurologist or other appropriate 
available specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his intervertebral 
disc syndrome with left leg 
radiculopathy.

The claims file, copies of the criteria 
under Diagnostic Code 5293 and 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and a separate copy 
of this remand must be made available to 
and reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies should be conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitation, if 
any, caused by the veteran's 
intervertebral disc syndrome with left 
leg radiculopathy, in light of the 
provisions of Diagnostic Code 5293, and 
38 C.F.R. §§ 4.40, 4.45, 4.59.  It is 
requested that each examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, the examiners should comment 
on the severity of these manifestations 
on the ability of the veteran to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners must 
so state.

(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence or absence of 
changes in condition of the skin 
indicative of disease due to the low back 
disability, or the presence or absence of 
any other objective manifestations that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the low back disability.


(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the low back disability, and 
if such overlap exists, the degree to 
which the nonservice-connected problem 
causes functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the nonservice-connected 
problem cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

3.  The RO should issue a Statement of 
the Case in response to the notice of 
disagreement with the denial of 
entitlement to a TDIU.  The veteran 
should be notified of the need to file a 
substantive appeal if he desires 
appellate review of his claim.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development and actions 
have been completed.  In particular, the 
RO should review the requested 
examination reports and required opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).



5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 20 
percent for intervertebral disc syndrome 
with left leg radiculopathy.  The RO 
should document its consideration of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000), and 
Fenderson v. West, 12 Vet. App. 119 
(1999) (referable to assignment of 
"staged" ratings in appeals of initial 
ratings following an initial award of 
service connection for a disability).

The RO must also review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letters of 00-87 (November 17, 2000), 00-
92 (December 13, 2000), 01-02 (January 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued should also be 
considered.

If the benefit sought on appeal is not granted to veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The supplemental statement of the case must 
contain notice of all relevant actions taken on the claim for 
benefit, to include a summary of the evidence and applicable 
laws and regulations considered pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO; 
however, the veteran is hereby notified that failure to 
report for VA examinations without good cause shown may 
adversely affect the outcome of his claim  38 C.F.R. § 3.655 
(2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


